Title: To James Madison from George Theodore Ladico, 3 January 1808
From: Ladico, George Theodore
To: Madison, James



Duplicate
Sir, 
Port Mahon 3 January 1808.

I have the honor to transmit inclosed a copy of the letter I have received this day, from Tobias Lear Esqr. dated Algiers 16th. & 17th. December 1807, concerning the arrangement with the Dey of Algiers, which I also transmit to the Consuls of the United States in the principle ports of Spain, France and Italy.
I have the honor to be Very Respectfully Sir, Your most obedient and Very humble Servant

G. Theodore Ladico V. Cl.


